DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 01/18/2022. Claims 1, 3, 10, 13, 15,17 and 20 have been amended. Claims 2 and 16 have cancelled. Therefore, claims 1,3-15 and 17-20 are pending in this office action, of which claims 1, 15 and 20 are independent claims.

Response to Arguments
Applicant's arguments, see page 6, filed 1/18/2022, with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant's arguments, see page 7, filed 1/18/2022, with respect to the rejection of claims 10 and 13 under 35 USC 112(b) have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.
Applicant's arguments, see page 6, filed 1/18/2022, with respect to the rejection of claim 1-20 under 35 USC 102 and 103 have been fully considered but they are not persuasive.

Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
a.	With respect to applicant’s argument regarding 35 USC 101 rejection on page 7, at least the limitation of "applying the policy expression language code of the input descriptive of the retention policy to the one or more datasets" cannot be practically performed in the human mind. As provided in the present application, the policy expression language code may be "a domain specific language for the specification of the retention policies. The domain specific language may be adapted for and/or configured to be used for the specification of retention policies. The domain specific language may be a custom designed language or it may be a variant of a markup language, such as XML or YAML, having a specified format and/or fields containing certain data". 
In response to applicant's argument a:  Examiner respectfully disagree. Claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example: observation, evaluation, judgements, and opinions. 
	Under the broadest reasonable interpretation of the claim in light of the specification, the argued limitation “applying the policy expression language code”, is simply applying any language for user input describing the retention policy for one or more datasets. As applicant refers to paragraph 0036 of the instant specification, the policy expression language code may be any domain language or adapted or configured. Using any adapted or configured language as used herein for user input to describe a retention policy for a dataset in a computer to perform functions such as evaluating, deleting, can be performed mentally. Simply using a computer to perform the recited generic function does not make the claim patent eligible. Neither the claim shows any improvement to the computer technology or any technology.
b.	Stuart does not disclose "the input descriptive of the retention policy comprising policy expression language code" as recited in amended claim 1.
In response to applicant's argument b:  The argument is that Stuart discloses retention policy being specified in the pathname of the directory, and the archival filter 10, as illustrated in FIG. 1 but Stuart does not disclose an input descriptive of the retention policy including language code to be applied to data.
Applicant’s argument is not persuasive. The claim limitation recites receiving input descriptive of a retention policy and the input descriptive of the retention policy comprising policy expression language code. Claim limitation only recites for receiving input with policy expression language code. According the instant specification paragraph 0036, the language can be any domain specific language or adapted or configured. Thus, Stuart teaches receiving user input with specifying descriptive language statements in col. 4 lines 7-10. 

c.	Stuart and Margolus do not disclose "wherein the evaluating one or more datasets against the retention policy comprises applying the policy expression language code of the input descriptive of the retention policy to the one or more datasets" as recited in claim 1.
In response to applicant's argument c:  Stuart teaches in col. 12 lines 7-29, FIG. 10 illustrates operations performed by archival filter 10 or some other component, such as a database program, to handle the occurrence of an event condition, such as an employee leaving, account being closed. This may occur asynchronously with respect to users attempting to delete files or may occur when a delete request is received before the event flag 216 is checked (at block 306, in FIG. 9). Upon detecting (at block 350) the occurrence of an event condition 218 for a record, the event occurred timestamp field 224 is set (at block 352) to the current system timestamp. The retention period 206 is set (at block 354) to the post event retention period 220 to prevent removal of the file until the post event retention period 220 has expired. If (at block 356) the event retention policy for which the signal was received has not applied for the minimum event retention period 226, i.e., the current system time is not greater than the event start timestamp 222 plus the minimum event retention period 226, then action taken on the event occurrence is delayed (at block 358) until the current system time is equal to the event start timestamp 222 plus the minimum event retention period 226.
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims recite a method, an apparatus, and a non-transitory computer readable medium for receiving input descriptive of a retention policy, the input descriptive of the retention policy comprising policy expression language code; evaluating one or more datasets against the retention policy to determine one or more deletable data elements in the one or more datasets; and deleting the one or more deletable data elements from a data store, wherein the evaluating one or more datasets against the retention policy comprises applying the policy expression language code of the input descriptive of the retention policy to the one or more datasets, as drafted, under its broadest reasonable interpretation, covers performance of the limitation as mental process but for the recitation of performed by one or more processors. For example, the “evaluating” steps in the context of this claim encompasses based on the retention policy or rules, to determine datasets that are deletable that mean it comparing data with the rules, that can be performed mentally. The “deleting” step in the context of this claim encompasses deleting the deletable data elements from a data store, that can be performed mentally or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as mental process but for the recitation of computer implemented method using generic method or techniques to perform the recited functions, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, claims 1, 15 and 20 recites abstract idea.
This judicial exception is not integrated into a practical application because the claim recites additional elements “one or more processors”, “a data store” of claim 1, “an apparatus comprising one or more processors” of claim 15, and “a non-transitory computer readable medium”, “executable code”, “a data processing apparatus” of claim 20. The one or more processors are for performing the recited steps of receiving, evaluating and deleting functions. The data store is storing the date elements. The apparatus comprising one or more processors are performing the recited operations and the non-transitory computer readable midum comprising executable code stored therein and when executed by one or more processors, the recited operations are performed. These elements are recited at a high level of generality performing generic computer functions such as receiving input data, comparing data and deleting data. Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Further the limitations in the dependent claims 3-14 and 16-19 merely specify selecting and marking data for certain operations, stored data elements in partition, all of which can be performed mentally, without adding significant more. As to dependent claims, there is no indication that the element recited in the dependent claims improve the functioning of a computer or improve any other technology. It merely provides conventional computer implementation. Therefore, the claims do not amount to more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuart et al. (US 7107416 B2) hereinafter “Stuart”).

As to claims 1, 15 and 20,
Stuart teaches a method, performed by one or more processors, comprising: 
receiving input descriptive of a retention policy, the input descriptive of the retention policy comprising policy expression language code (Stuart, col. 4 lines 7-10, the user can define a retention policy by including descriptive language statements in the directory pathname, which are understood by the archival filter 10, that describe and specify the policy); 
evaluating one or more datasets against the retention policy to determine one or more deletable data elements in the one or more datasets (Stuart, col. 3 lines 46-58, In certain implementations, the action of "retaining" a file may entail never allowing the file to be modified or updated in any circumstances, and only permitting erase and move operations. The retention policy indicated in the pathname of the directory would apply to any files or records stored within the directory having the retention pathname or any further subdirectory of the directory having the retention name); and 
deleting the one or more deletable data elements from a data store (Stuart, col. 5 lines 9-25, If the retention policy is for a defined, i.e., expirable, time period and if (at block 130) the retention period has expired, then control proceeds to block 124 to allow the erase request to proceed. Otherwise, if the retention period has not expired, then control proceeds to block 108 to return the message denying the erase request), 
wherein the evaluating one or more datasets against the retention policy comprises applying the policy expression language code of the input descriptive of the retention policy to the one or more datasets (Stuart, col. 12 lines 7-29, FIG. 10 illustrates operations performed by archival filter 10 or some other component, such as a database program, to handle the occurrence of an event condition, such as an employee leaving, account being closed. This may occur asynchronously with respect to users attempting to delete files or may occur when a delete request is received before the event flag 216 is checked (at block 306, in FIG. 9). Upon detecting (at block 350) the occurrence of an event condition 218 for a record, the event occurred timestamp field 224 is set (at block 352) to the current system timestamp. The retention period 206 is set (at block 354) to the post event retention period 220 to prevent removal of the file until the post event retention period 220 has expired. If (at block 356) the event retention policy for which the signal was received has not applied for the minimum event retention period 226, i.e., the current system time is not greater than the event start timestamp 222 plus the minimum event retention period 226, then action taken on the event occurrence is delayed (at block 358) until the current system time is equal to the event start timestamp 222 plus the minimum event retention period 226).

As to claims 3 and 17,
The method of claim 1, wherein the evaluating one or more datasets against the retention policy comprises: 
selecting a first one or more data elements from the one or more datasets using a first part of the policy expression language code (Stuart, col. 3 lines 42-53, to indicate that files or records within a directory are to be retained for a specified time period, the user may name a directory "/RetainX", where X specifies a time period, e.g., years, days, months, etc. In certain implementations, the action of "retaining" a file may entail never allowing the file to be modified or updated in any circumstances, and only permitting erase and move operations. The retention policy indicated in the pathname of the directory would apply to any files or records stored within the directory having the retention pathname or any further subdirectory of the directory having the retention name); and 
selecting a second one or more data elements from the first one or more data elements using a second part of the policy expression language code (Stuart, col. 3 lines 42-53, to indicate that files or records within a directory are to be retained for a specified time period, the user may name a directory "/RetainX", where X specifies a time period, e.g., years, days, months, etc. The retention policy indicated in the pathname of the directory would apply to any files or records stored within the directory having the retention pathname or any further subdirectory of the directory having the retention name).
As to claims 4 and 18,
The method of claim 3, wherein the one or more deletable data elements is or are a subset of the second one or more data elements (Stuart, col. 3 lines 42-53, to indicate that files or records within a directory are to be retained for a specified time period, the user may name a directory "/RetainX", where X specifies a time period, e.g., years, days, months, etc. In certain implementations, the action of "retaining" a file may entail never allowing the file to be modified or updated in any circumstances, and only permitting erase and move operations).
As to claims 5 and 19,
The method of claim 3 wherein the first part of the policy expression language code comprises one or more dataset selectors and the second part of the policy expression language code comprises one or more transaction selectors (Stuart, col. 3 lines 42-53, to indicate that files or records within a directory are to be retained for a specified time period, the user may name a directory "/RetainX", where X specifies a time period, e.g., years, days, months, etc. In certain implementations, the action of "retaining" a file may entail never allowing the file to be modified or updated in any circumstances, and only permitting erase and move operations).

As to claim 6,
The method of claim 1 wherein deleting the one or more deletable data elements comprises: 
associating a marked property with each of the one or more deletable data elements, wherein the marked property indicates that the respective data element is deletable (Start, col. 8 lines 3-11, A deletion hold policy may be specified for an object to override the retention policy to prevent removal of an object even if the object would have expired according to the retention period defined in the archival policy for the object. Thus, if some event occurs that requires that the object remain archived regardless of any previously defined archival policy, then a deletion hold policy may be placed on that object to prevent expiration and removal of the archived object); and 
subsequent to the associating, deleting, from the data store, a plurality of marked data elements, wherein the plurality of marked data elements are associated with the marked property and the plurality of marked data elements comprises the one or more deletable data elements (Start, col. 8 lines 3-11, A deletion hold policy may be specified for an object to override the retention policy to prevent removal of an object even if the object would have expired according to the retention period defined in the archival policy for the object. Thus, if some event occurs that requires that the object remain archived regardless of any previously defined archival policy, then a deletion hold policy may be placed on that object to prevent expiration and removal of the archived object. if litigation commences against an employee that has departed, where an event based retention period is defined for the records of that employee to begin running when the employee departs (the event), then a deletion hold policy placed on the archived objects for that employee would prevent the expiration and removal of the archived objects for that employee regardless of the event based retention policy. The deletion hold applied to an archived object may subsequently be removed to allow that object to expire according to the archival policy defined for that object).  
As to claim 7,
The method of claim 6, wherein deleting the plurality of marked data elements comprises, for each partition of a plurality of partitions of the data store: 
deleting, from the partition, a respective set of one or more marked data elements of the plurality of marked data elements, wherein the respective set of one or more marked data elements are stored on the partition prior to deletion (Stuart, col. 3 lines 42-54, to indicate that files or records within a directory are to be retained for a specified time period, the user may name a directory "/RetainX", where X specifies a time period, e.g., years, days, months, etc. In certain implementations, the action of "retaining" a file may entail never allowing the file to be modified or updated in any circumstances, and only permitting erase and move operations. The retention policy indicated in the pathname of the directory would apply to any files or records stored within the directory having the retention pathname or any further subdirectory of the directory having the retention name).  
As to claim 8,
The method of claim 7, wherein each of the sets of one or more marked data elements is constrained from including more than a maximum number of data elements (Stuart, col. 8 lines 11-21, if litigation commences against an employee that has departed, where an event based retention period is defined for the records of that employee to begin running when the employee departs (the event), then a deletion hold policy placed on the archived objects for that employee would prevent the expiration and removal of the archived objects for that employee regardless of the event based retention policy. The deletion hold applied to an archived object may subsequently be removed to allow that object to expire according to the archival policy defined for that object).
As to claim 9,
The method of claim 7 wherein, for each partition of the plurality of partitions of the data store, the respective set of one or more marked data elements are the largest one or more marked data elements stored in the partition (Start, col. 4 lines 29-38, if certain files may be relevant to an imminent or pending litigation, then a hold directory 34 may be added as a subdirectory of the directory 36 to store files relevant to the litigation to prevent any files moved to the hold directory 34 from being deleted. A regulatory filings directory 38 archives files related to regulatory filings. In certain embodiments, a file in the hold directory 34 may be moved back to the directory from which it originated or another directory after the reason for the hold is no longer relevant).  
As to claim 10,
The method of claim 9, wherein, for each partition of the plurality of partitions, the largest one or more marked data elements stored in the partition is or are determined by: 
for each marked data element of the one or more marked data elements stored in the partition, adding, to a sorted collection data structure, an identifier of the marked data element in association with an indication of the size of the marked data element, and wherein the sorted collection data structure is a tree set (Stuart, col. 4 lines 24-38, FIG. 2 also provides an example of a "hold" directory 34, which is a subdirectory of the retain directory 36 and litigation proceedings subdirectory 36. Any file moved to the hold directory 34 will not be allowed to be deleted, even after the expiration of the retention period indicated in the pathname of the directory 32. For instance, if certain files may be relevant to an imminent or pending litigation, then a hold directory 34 may be added as a subdirectory of the directory 36 to store files relevant to the litigation to prevent any files moved to the hold directory 34 from being deleted. A regulatory filings directory 38 archives files related to regulatory filings. In certain embodiments, a file in the hold directory 34 may be moved back to the directory from which it originated or another directory after the reason for the hold is no longer relevant).
As to claim 11,
The method of claim 6 wherein deleting the plurality of marked data elements uses a plurality of coroutines (Stuart, col. 4 lines 1-7, the user may use standard file management interfaces to associate a file with a retention policy by just copying or otherwise moving the desired file to a retention directory. With the described embodiments, specialized APIs or customized interfaces are not needed because a standard file management interface is used to specify the retention policies with col. 4 lines 18-23, When the date and time associated with a file, i.e., the last modification date, within the directory 30 is three years prior to the current date, then that file in the directory 30 may be deleted or moved without restriction. Similarly, any file in the path of a subdirectory of directory 32 will be retained for five years). 
As to claim 12,
The method of claim 1 wherein deleting the one or more deletable data elements comprises: 
attempting a deletion of a data element of the one or more deletable data elements; and in response to not receiving, within a first certain time period after attempting the deletion, a message indicating the success of the deletion, reattempting the deletion of the data element (Stuart, col. 5 lines 9-25, If the retention policy does not expire, then the archival filter 10 returns (at block 128) a message indicating denial of the erase request due to a retention policy. The message may include additional information such as the specifics of the retention policy and the pathname of the directory including the target file. If (at block 126) the retention policy is for a defined, i.e., expirable, time period and if (at block 130) the retention period has expired, then control proceeds to block 124 to allow the erase request to proceed. Otherwise, if the retention period has not expired, then control proceeds to block 108 to return the message denying the erase request).  
As to claim 13,
The method of claim 12, wherein deleting the one or more deletable data elements further comprises: 
prior to attempting the deletion of the data element, adding an identifier of the data element to a collection data structure (Stuart, col. 4 lines29-38, if certain files may be relevant to an imminent or pending litigation, then a hold directory 34 may be added as a subdirectory of the directory 36 to store files relevant to the litigation to prevent any files moved to the hold directory 34 from being deleted); 
subsequent to reattempting the deletion, receiving a message within a second certain time period after reattempting the deletion; and removing the identifier of the data element from the list, and the first time period and the second time period are of equal lengths (Stuart, col. 4 lines29-38, if certain files may be relevant to an imminent or pending litigation, then a hold directory 34 may be added as a subdirectory of the directory 36 to store files relevant to the litigation to prevent any files moved to the hold directory 34 from being deleted. A regulatory filings directory 38 archives files related to regulatory filings. In certain embodiments, a file in the hold directory 34 may be moved back to the directory from which it originated or another directory after the reason for the hold is no longer relevant).  

As to claim 14,
The method of claim 1 wherein deleting data elements from the data store is an idempotent operation (Stuart, col. 5 lines 35-41, With the logic of FIG. 4, an erase operation is not allowed to proceed if a file is within a retention directory and the retention policy has not expired with respect to that target file. Thus, files with different creation/last modification dates may expire at different times according to certain retention policies specified in the directory file name. In this way, the archival filter 10 filters all erase requests).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Liu et al. (US 20190272335 A1) discloses Methods, systems, and devices for data retention handling. In some data storage systems, data objects are stored in a non-relational database schema. The system may support configurable data retention policies for different tenants, users, or applications. For example, a data store may receive retention requests, where the retention requests may specify deletion or exportation actions to perform on records contained within data objects. The data store may determine retention rules based on these retention requests, and may periodically or aperiodically evaluate the rules to determine active actions to perform. To improve the efficiency of the system, the data store may aggregate the active actions (e.g., according to the dataset to perform the actions on), and may generate work items corresponding to the aggregate actions. A work processor may retrieve these work items and may efficiently perform the data retention actions on datasets stored in the data object store.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



4/19/2022

/NARGIS SULTANA/Examiner, Art Unit 2164             

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164